Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1-21 are pending in this application.
Election of Species
             This application contains claims directed to the following patentably distinct species:
(Please Note Figures 8-11 are generic to each species)
Species I- Figures 1-4: A shoe having an upper, a sole structure having forefoot, midfoot and heel regions and    an interior cavity, having plurality of channels in alternating configurations; outsole of Forefoot and midfoot region having notches (8-14 notches) on the sole structure; outsole of heel region having a flat portion; void structures having circular voids, vertical and horizontal voids (1st , 2nd and 3rd voids) using different materials in compressed and uncompressed form.
Species II- Figures 15, 16A-F, 17,18A-D: A shoe having an upper, an Alternative sole structure having forefoot, midfoot and heel regions and an interior cavity, having plurality of channels in alternating configurations; outsole having notches throughout forefoot, midfoot and heel region; the upper side of sole structure have undulating grooves (peaks and valleys); void structures having circular voids, vertical and horizontal voids (1st , 2nd and 3rd voids) in rows and column. 
Species III- Figure 19: An alternative sole structure having void structures (There are at least four different sizes of the first voids and the second voids, The largest voids of the void structure are located within the heel region and the forefoot region, while the smallest of 
Species VI- Figure 20: An alternative sole structure having void structures (The void increases and decrease in size in each specific region; the smaller voids located between the heel region and the midfoot region than within other regions.)
Species V- Figure 21: An alternative sole structure having void structures (The largest of the voids are within the heel region and the voids progressively get smaller moving from the heel end toward forefoot region)
               Upon election of one of species (I,II,III,IV or V), a further election of subspecies is required between the following patentably distinct void structures (Subspecies 1-15) (Please note Figure 12A-E and 13,14 shows compressed and uncompressed transitioning from of generic void structure in the sole structure)
Sub-Species 1- FIG. 5A: An alternative void structure as shown includes two types of voids: horizontal voids and vertical voids. The voids include lobes at opposing ends thereof, and a midsection between the lobed ends. The horizontal voids of the void structure having top and bottom ends that are generally concave and bow inward with respect to the midsection, include opposing left and right ends that generally define a convex profile, bowing away from the midsection and the left and right ends of the voids intersect with the top and bottom ends, The vertical voids are identical in profile to the horizontal voids, but are offset by 90 degrees from the horizontal voids. 
Sub-Species 2- FIG. 5B: An alternative void structure as shown includes a quadratic structure where each of the voids is oriented in the same direction within each row; the voids alternate within each of the columns but not in row. The left and right ends of the voids each define concave profiles with respect to a central portion of each of the voids while the top and bottom ends are generally wavy or undulating, and define a sinusoidal pattern. The voids also define lobes at opposing ends of each of the voids, however, one of the lobes is larger than the other of the lobes and are only symmetric about a single axis that extends horizontally through each of the voids.
Sub-Species 3- FIG. 5C: An alternative void structure as shown  includes a quadratic pattern where each of the voids is oriented in the same direction with respect to both rows and columns. All of the ends of each of the voids are identical with respect to one another, such that the voids are symmetric about orthogonal axes that intersect through a center of the voids. Each of the ends defines an "S" shape, i.e., edges defining each of the ends of the voids includes a generally straight portion and two curved portions that curve from the straight portion in opposite directions. Each of the voids may be characterized as having four lobes that extend from the central portion.
Sub-Species 4- FIG. 5D: An alternative void structure as shown  is generally hexagonal in nature and is characterized by low density and offset collapse functionality and includes at least seven different shapes of voids wherein a central void is triangular in shape, and six peripheral arms of the material extend outwardly from triangular legs that define the central void. The peripheral arms and the legs further define peripheral voids that are disposed about the central void. Each of the arms intersect with at least one of the legs defining another one of the peripheral voids. 
Sub-Species 5- FIG. 5E: An alternative void structure as shown is also hexagonal in nature, and is formed from multiple cellular shapes. To that end, the voids are each defined by hexagons and triangles instead of a single tessellated form. The void structure includes a central region that is generally triangular in nature, and three lobes defined by generally hexagonal profiles. The voids are generally aligned and disposed in the same direction within each column, however alternate in direction within each of the rows. The configuration of the voids can result in an asymmetric chirality, which can result in increased horizontal shearing when compressed, which may be beneficial within certain portions of a sole structure. QB\65371646.1
Sub-Species 6- FIG. 5F: An alternative void structure as shown includes a central star- shaped void which is further surrounded by a plurality of peripheral voids. The peripheral voids that surround the central star-shaped void define a generally asymmetric pattern. While the void structure includes some symmetry, the void structure shown therein is generally asymmetric, and includes voids of varying sizes, shapes, and orientations. However, the various voids are generally defined by portions of the material that extend outward from the central star-shaped void to achieve the void structure.
Sub-Species 7- FIG. 5G: the void structure as shown is also hexagonal in nature, and is disposed in the same orientation across the rows and columns that define the void structure Each of the voids of the void structure is symmetric about three axes that intersect one another within a center point of each of the voids, the axes being offset by 120 degrees. Each of the voids is defined by sixteen legs, with the legs defining varying acute angles to define each of the voids. Under compression, the pairs of legs, in combination, behave as a spring.
Sub-Species 8- FIG. 5H: An alternative void structure as shown  includes first voids and second voids which alternate moving from left to right across the rows, but are oriented or aligned in the same direction within each of the columns. The first voids each comprise a larger volume than each of the second voids. The first voids define profiles having left sides and right sides that are joined together at intersections. A bottom side of the first voids is wavy, and is centrally intersected by a portion of the material that defines one of the first voids immediately below. The first voids and the second voids alternate along rows, but are aligned within columns. The first voids and the second voids are also each only symmetric about a single axis that centrally bisects each of the voids).
Sub-Species 9- FIG. 6-7A: An alternative void structure as shown (an uncompressed and a compressed state) includes at least seven different shapes of voids, wherein a central void includes three lobes that are offset 120 degrees each. Six peripheral arms of the material extend outwardly from beams that define the central void. The peripheral arms and the beams further define peripheral voids that are disposed about the central void. Each of the arms intersect with one of the beams defining another one of the peripheral voids. With respect to this particular configuration of voids, compression was found to occur by accordion folding, concentrating stress in a few small areas, and the compression of the material which makes the central void collapses, and the various arms slightly deform, but generally maintain their form. The central void deforms in such a way that four separate cavities or channels are defined by the beams defining the central void. 
Sub-Species 10- FIG. 6-7B: An alternative void structure as shown (an uncompressed and a compressed state) includes a repeating pattern of multi-lobed voids. The multi-lobed voids each include three lobes that are spaced from one another by 120 degrees. The voids are therefore symmetric about three axes, i.e., axes that are separated 120 degrees apart from one another. 
Sub-Species 11- FIG. 6-7C: An alternative void structure as shown (an uncompressed and a compressed state)includes first voids that define hexagonal shapes and second voids that define concave hexagonal shapes, the first voids being larger than the second voids. The second voids define six sides, and surround the first voids. The first voids are completely separated from one another by the second voids. To that end, six of the second voids are spaced about each of the first voids. When a compressive force is applied, the void structure deforms in such a way that the material shears, i.e., the material translates in the horizontalQB\65371646.1  direction. To that end, the sides of the first voids partially rotate about a central point of the first voids due to the compressive force applied. 
Sub-Species 12- FIG. 6-7D: An alternative void structure as shown (an uncompressed and a compressed state)includes a repeating pattern of voids that are identical in shape, and each define a central portion from which six lobes of the void extend. Each of the voids includes at least eighteen inflection points, i.e., points at which the voids may pivot when deformation occurs as a compressive load is applied. The voids are symmetric about at least three axes, which are separated from one another by 120 degrees and extend centrally through one of the voids.
Sub-Species 13- FIG. 6-7E: An alternative void structure as shown (an uncompressed and a compressed state) includes the voids that define a quadratic structure where each of the voids is oriented in the same direction within each row, i.e., the voids are not alternating within each row. However, the voids alternate within each of the columns. Left and right ends of the voids each define concave profiles with respect to a central portion of each of the voids, while the top and bottom ends are generally wavy or undulating, and define a sinusoidal pattern. 
Sub-Species 14- FIG. 6-7F: An alternative void structure as shown (an uncompressed and a compressed state) includes the voids that define lobes at opposing ends of each of the voids, however, one of the lobes is larger than the other of the lobes. As a result, the voids are only symmetric about a single axis that extends horizontally through each of the voids.
Sub-Species 15- FIG. 6-7G: An alternative void structure as shown (an uncompressed and a compressed state) includes the voids that define a quadratic structure, and is symmetric about orthogonal axes that intersect one another at a central point within one of the voids. The voids are all identical, and are oriented in the same direction within the various rows and columns. 
            The application contains multiple different species.  The species are independent or distinct because of each species have different and distinct structure. In addition, these species are not obvious variants of each other based on the current record.  In view of the complexity of the application the examiner is requesting assistance from the applicant to elect one of these species by indicating the figures and the corresponding claims which read on the species he/she wishes examination.
The species are independent or distinct because as disclosed the different species have
mutually exclusive characteristics for each identified species (having different sole structures and void structures). In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a singlegrouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims. 
There is a search and/or examination burden for the patentably distinct species as set
forth above because at least the following reason(s) apply:
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species or a grouping of patentably indistinct species to be examined
even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the
claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing the species to be obvious
variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the species unpatentable over the prior art, the evidence or admission may be used in
a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to
the above restriction requirement due to the complexity of the species election being involved,
with no clear association between the identified distinct species and the pending claims. See
MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The
examiner can normally be reached M-F 9am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732